Citation Nr: 0726564	
Decision Date: 08/24/07    Archive Date: 08/29/07

DOCKET NO.  05-07 569	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma


THE ISSUE

Whether new and material evidence has been received 
sufficient to reopen a claim of entitlement to service 
connection for colon cancer, and, if so, whether service 
connection is warranted.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

J. B. Freeman, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1956 to August 
1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2004 RO decision which 
declined to reopen a claim for service connection for colon 
cancer.  Reopening was granted in a September 2004 rating 
decision and service connection was denied.

Regardless of the RO's decision to reopen the colon cancer 
claim, the Board is nevertheless required to address the 
issue of reopening to determine whether new and material 
evidence has been submitted.  See Jackson v. Principi, 265 
F.3d 1366 (Fed. Cir. 2001) (reopening after a prior 
unappealed RO denial); Barnett v. Brown, 83 F.3d 1380 (Fed. 
Cir. 1996) (reopening after a prior Board denial); Wakeford 
v. Brown, 8 Vet. App. 237 (1995) (VA failed to comply with 
its own regulations by ignoring issue of whether any new and 
material evidence had been submitted to reopen the veteran's 
previously and finally denied claims).

The veteran testified before the undersigned at a June 2007 
hearing at the RO.  A transcript has been associated with the 
file.

Evidence has been received subsequent to the final 
consideration of the claim by the RO.  This evidence was not 
received within the 90 days following certification of the 
appeal or at the above hearing.  Although this evidence is 
untimely, the Board will grant the appeal in full, as 
discussed below.  As such, any error in proceeding at this 
time is harmless.  See 38 C.F.R. § 20.1304.




FINDINGS OF FACT

1.  An unappealed RO rating decision dated in June 1981, of 
which the veteran was notified in June 1981, denied the 
veteran's claim to reopen the claim of entitlement to service 
connection for colon cancer.

2.  Additional evidence received since the June 1981 rating 
decision is neither cumulative nor redundant, and raises the 
possibility of substantiating the veteran's claim for service 
connection for colon cancer.

3.  The veteran's colon cancer was as likely as not first 
manifested during service. 


CONCLUSIONS OF LAW

1.  The June 1981 rating decision, denying the claim of 
service connection for colon cancer, is final.  38 U.S.C.A. 
§§ 7104, 7105 (West 2002); 38 C.F.R. § 20.1103 (2006).

2.  New and material evidence has been submitted for the 
claim of entitlement to service connection for colon cancer; 
the claim is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. § 3.156(a) (2006).

3.  The veteran's colon cancer was incurred in active 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.304 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VCAA

As to the petition to reopen the claim of service connection, 
reopening and service connection have been granted, as 
discussed below.  As such, the Board finds that any error 
related to the VCAA on that claim is moot.  See 38 U.S.C. §§ 
5103, 5103A (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2005); Mayfield v. Nicholson, 19 Vet. App. 103, (2005), 
rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006); Kent v. Nicholson, 20 Vet. App. 1 (2006). 

II. New and Material Evidence

The veteran brought a previous claim for service connection 
for colon cancer in May 1981.  The claim was denied in June 
1981 and the veteran was notified that same month.  He did 
not initiate an appeal.  The June 1981 decision is final.  38 
U.S.C.A. §§ 7104, 7105.

Under 38 U.S.C.A. § 5108, VA may reopen a previously and 
finally disallowed claim when "new and material" evidence 
is presented or secured with respect to that claim.  

38 C.F.R. § 3.156(a) defines "new and material evidence." 
"[N]ew evidence" means evidence not previously submitted to 
agency decision makers, and "material evidence" means 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  The new and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim. 

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time.  
38 C.F.R. § 3.303(b).  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Id.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may also be granted on a presumptive basis 
for certain chronic disabilities, including malignant tumors, 
when manifested to a compensable degree within the initial 
post-service year.  38 C.F.R. §§ 3.307, 3.309(a).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

The previous claim was denied because there was no evidence 
that the veteran's colon cancer was incurred during service.  
To be new and material, the evidence submitted must relate to 
a nexus between current colon cancer and service.

The veteran has submitted a March 2004 statement from a Dr. 
Hoover to reopen this claim.  The veteran underwent surgery 
to remove a carcinoma mass from his colon in April 1980.  Dr. 
Hoover indicates that colon cancer may take 10 years to 
develop from the polyp stages.  Dr. Hoover states that "[i]t 
is very reasonable and most likely probable that 
th[][veteran's] cancer was present at least three and a half 
years prior to the time of the surgery."

This statement is clearly new and pertains directly to 
whether the veteran's colon cancer was incurred in service.  
The Board concludes that the evidence is new and material; 
the veteran's claim for service connection for colon cancer 
is reopened.  The Board will proceed to consider whether 
service connection is warranted.

III. Service Connection

The veteran contends that he is entitled to service 
connection for colon cancer.  For the reasons that follow, 
the Board agrees.

In August 1976, the veteran was discharged after twenty years 
of active duty.  According to medical records from 1980, the 
veteran began complaining of blood in his stool, diarrhea, 
and flatus in January 1980.  After three months, the veteran 
was diagnosed with an invasive carcinoma of the colon in 
April and underwent immediate surgery.  His residuals of that 
surgery include a permanent colostomy.  

The March 2004 statement of Dr. Hoover, mentioned above, 
indicates that the colon cancer may have been present while 
the veteran was on active duty.  The development period for 
the carcinoma could last up to ten years and the carcinoma 
was diagnosed three and a half years following his separation 
from service.  Accordingly, Dr. Hoover concluded that the 
cancer was "most likely...present at least three and a half 
years prior to the time of the surgery."

This opinion is opposed by the May 2006 VA compensation 
examination report.  Following a review of the veteran's 
service medical records, the 1980 medical records documenting 
the carcinoma and surgery and the opinion of Dr. Hoover, the 
examiner pointed to a lack of evidence showing symptoms of 
colon cancer during service.  The examiner concluded that it 
is not likely that the veteran's colon cancer began during 
service.  

The Board finds that the evidence that the veteran's colon 
cancer began in service to be at least in equipoise.  The 
Board notes that Dr. Hoover identified the early stages of 
the carcinoma as polyps.  Presumably, these polyps would not 
have been diagnosable without a colonoscopy or similar 
procedure.  A colonoscopy would have been well beyond the 
ordinary screening process undertaken during service, 
including the separation physical examination.  That such 
symptoms could have been easily missed weighs in the 
veteran's favor.  The Board finds that the opinions are in 
equipoise.  See Gilbert, supra.  The Board concludes that 
service connection is warranted.  See 38 C.F.R. § 3.303, 
supra.  




ORDER

The appeal to reopen a claim of service connection for colon 
cancer is granted.

Entitlement to service connection for colon cancer is 
granted.



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


